Case 2:19-cv-00059-SEH Document 32 Filed 05/14/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

DAVID JONES,

Plaintiff, No. CV-19-59-BU-SEH
VS.

ORDER

MESA UNDERWRITERS
SPECIALTY INSURANCE
COMPANY, .

Defendant.

 

 

Plaintiff filed this action in state court on October 2, 2019.' Defendant
removed on December 2, 2019,” and filed an Amended Notice of Removal on
January 2, 2020,° invoking this Court’s diversity jurisdiction.

On April 9, 2020, the Court ordered the parties to meet and confer and
submit to the Court a joint report addressing the amount in controversy in this

case. Briefs were filed on April 23, 2020,* April 24, 2020,° and April 30, 2020.°

 

' Doc. 4.

? See Doc. 1.
* Doc. 8.

* Doc. 24.

* Doc. 25.

® Doc. 28.
Case 2:19-cv-00059-SEH Document 32 Filed 05/14/20 Page 2 of 2

On May 5, 2020, Defendant filed a motion for leave to file a sur-reply’ with a brief
in support, contending that a sur-reply is “necessary to correct the various
inaccurate and misleading representations” in Plaintiff's filing of April 30, 2020.°

Upon review and assessment of the record, the Court has determined the
categories of damages alleged and the characterization of the alleged damages at
issue in this case satisfy the amount in controversy requirement.

ORDERED:

Diversity of citizenship jurisdiction has been adequately well-pleaded. The
Court has subject-matter jurisdiction over the claims asserted.

FURTHER ORDERED:

Defendant’s Request to Respond to Plaintiff's Reply Re: Amount in
Controversy’ is DENIED as MOOT.

DATED this _/# “day of May, 2020.

Mem f; Hod dem

SAM E. HADDON
United States District Court

 

 

7 Doc. 29.
8 Doc. 30 at 2.

* Doc. 29.
